Exhibit 10.3.2

MEMORANDUM OF UNDERSTANDING ON THE

WAGE REDUCTION—JOB SECURITY PLAN

YRC Inc. (successor to and currently doing business as Yellow Transportation and
Roadway), USF Holland, Inc. and New Penn Motor Express, Inc. (each “the
Employer”), by and through their multi-employer bargaining representative,
Trucking Management, Inc. (“TMI”), and the Teamsters National Freight Industry
Negotiating Committee (“TNFINC”) of the International Brotherhood of Teamsters
(the “IBT” or the “Union”) hereby establishes The Wage Reduction—Job Security
Plan (hereinafter the “Plan”) for the benefit of all of their employees. This
Plan has been developed for the express purpose of allowing the Employer the
ability to compete and provide job security for Teamster bargaining unit
employees. This Plan is not, and is not intended to be, a plan governed by the
Employee Retirement Income Security Act of 1974, as amended; rather, this Plan
is an amendment to the NMFA per Section 4 that has been referred to as a Plan by
the parties.

1. Employee Eligibility. During the period in which the Plan is effective (as
set forth in Section 4 below), each IBT bargaining unit, full time employee of
the Employer shall participate in the Plan. For purposes of the Plan, unless
expressly stated to the contrary, the term “employee” means an IBT bargaining
unit employee who is on the seniority list and is scheduled to perform work for
the Employer when called, including a probationary employee, a regular employee
on lay off status and casuals, and including employees who work on a percentage
basis less than 40 hours per week.

2. Wage Reduction. Effective January 1, 2009, the Employer shall reduce by 10%
employees’ gross wages or earnings paid, including the increases to wages
described below in this Section 2 and the reduced wages in Section 8 below. Such
wage reduction and/or reduced earnings shall include overtime and any premium
pay, vacation, sick pay, holiday pay, funeral leave, jury duty, and other paid
for time not worked. Wage and mileage rate increases outlined in Article 33 of
the NMFA, effective April 1, 2009, April 1, 2010, April 1, 2011, and April 1,
2012 shall also be reduced by 10%. On March 31, 2013, the wage reduction
contained in this Plan shall be eliminated, and the wages under the NMFA shall
revert to the full rate which would be in effect under the NMFA on March 31,
2013 without the wage reduction. The cost of living adjustment provisions of
Article 33 of the NMFA shall be suspended for the duration of the NMFA.

3. Equal Sacrifice of Non-Bargaining Unit Employees and their Participation.

(a) All non-bargaining unit employees (including management) will participate
equally in the Plan, and the Employer will share the burden of sacrifices among
all IBT bargaining unit and non-bargaining unit employees (including
management), in each case, as described in this Section 3(a). The Employer must
reduce the total compensation (defined as wages plus health and welfare and
pension or retirement benefits) of all non-bargaining unit employees (including
management) by the same percentage reduction (an “Equal Reduction”) in total
compensation as is being applied to IBT bargaining unit employees. In
determining the Equal Reduction for non-bargaining unit employees under this
Plan, the Employer may include the monetary value of the following concessions
imposed on non-bargaining unit employees in 2008: termination of retiree
medical,

 

- 1 -



--------------------------------------------------------------------------------

suspension of the defined contribution pension plan, freezing of the defined
benefit pension plan, increase in the cost of health care, and the elimination
of wage increases for 2009. Effective January 1, 2009, additional wage and
benefit concessions must be imposed on non-bargaining unit employees to the
extent needed to create an Equal Reduction. The Employer agrees not to increase
wages (including bonuses) and benefits of current non-bargaining unit employees
(including management) as an overall percentage beyond the effective overall
total compensation percentage increases to be received by the bargaining unit
employees. This shall not prevent the Employer from paying variable, performance
based compensation as the Employer has paid in past practice. In the event it
becomes necessary to exceed this overall percentage increase limit in order to
retain employees for the efficient continued operation of the business, the
Employer would request approval from the Subcommittee established in Section 11
below.

(b) The Employer and TNFINC agree to use their reasonable best efforts to
achieve equal sacrifice in the total compensation of employees covered by
non-Teamster and non-NMFA collective bargaining agreements.

4. Effective Dates; Relation to Collective Bargaining Agreement. This Plan will
be mandatory for all employees, since job security is the number one asset the
Employer, the Union and the employees all hope to share equally. This Plan will
be submitted for secret ballot vote of all bargaining unit employees, and shall
be put into effect if 50% plus one (1) of the bargaining unit employees voting,
vote to adopt the Plan. The Plan will be effective on the first day of the first
payroll period commencing after the date of ratification of the Plan (the
“Effective Date”). This Plan terminates on March 31, 2013. This Plan is
incorporated by reference into and shall be a part of the 2008-2013 National
Master Freight Agreement and its Supplements (collectively referred to as “the
NMFA”). If this Plan is not ratified by those employees of YRC Inc. and USF
Holland Inc. that are covered by the NMFA by January 1, 2009, Employer may
terminate this Plan and the warrants in Section 9 shall terminate and be
forfeited.

5. Health, Welfare and Pension Contributions. The Employer agrees to continue to
pay the full Health, Welfare and Pension contributions and increases in said
contributions set forth in the NMFA and other Teamster bargaining agreements
that accept the terms of this Plan and will continue for the life of this Plan
to be signatory to such bargaining agreements.

6. Dispute Settlement. Disputes pertaining to the Plan are subject to the
grievance procedure contained in the NMFA. However, any grievance filed
hereunder, by either party, shall be referred initially to the Subcommittee
established in Section 11 for disposition. If the Subcommittee fails to reach
agreement, the matter will be referred to the Chairman of TNFINC and the
President of the Employer in accordance with Article 8, Section 2(b)(2) of the
NMFA. If the Chairman of TNFINC and the President of the Employer are unable to
resolve the matter, the 30 additional days provided in Article 8,
Section 2(b)(2) of the NMFA shall be considered as exhausted and the remaining
provisions of Article 8, Section 2 shall govern.

7. Participation. An employee begins or continues participation in the Plan on
the date of Plan implementation or the first day of the pay period following
his/her

 

- 2 -



--------------------------------------------------------------------------------

first day of regular and/or probationary employment.

8. New Hire.

 

A. Non-CDL Qualified Employees

Non-CDL qualified employees (excluding mechanics) hired after the effective date
of the Plan begin participation in the Plan on their first day of employment at
the following wage progression:

 

Time of Service

  

Maximum Wage Reduction

from New Hire Rate

Prior to Reduction in Section 2 Above

Effective First Day of Employment    Receive 70% of NMF A Wages Effective First
Day plus One (1) Year    Receive 75% of NMF A Wages Effective First Day plus Two
(2) Years    Receive 80% of NMFA Wages Effective First Day plus Three (3) Years
   Receive 100 % of NMFA Wages

“NMFA Wages” means 100% of the full NMFA rate for the applicable job
classification after the agreed upon wage reduction.

 

B. CDL Qualified or Mechanics

CDL qualified employees and mechanics hired after the effective date of the Plan
begin participation in the Plan on their first day of employment at the
following wage progression:

 

Time of Service

  

Maximum Wage Reduction

from New Hire Rate

Prior to Reduction in Section 2 Above

Effective First Day of Employment    Receive 85% of NMFA Wages Effective First
Day plus One (1) Year    Receive 90% of NMFA Wages Effective First Day plus Two
(2) Years    Receive 95% of NMFA Wages Effective First Day plus Three (3) Years
   Receive 100 % of NMFA Wages

“NMFA Wages” means 100% of the full NMFA rate for the applicable job
classification after the agreed upon wage reduction.

9. Warrants. Upon the Effective Date, warrants to purchase common stock of YRC
Worldwide Inc. (“YRCW”) shall be issued to a trust or plan, the terms of which
shall be agreed among the parties, for the benefit of employees (excluding
casuals) sufficient to provide IBT-represented employees of the Employer who are
participants in

 

- 3 -



--------------------------------------------------------------------------------

the Plan with 15% of the equity of YRCW as of the issuance date. The warrants
shall contain customary anti-dilution terms, registration rights and other terms
to be agreed among the parties and shall be exercisable on January 1, 2010. The
warrants shall expire on March 31, 2018. The warrants shall have an exercise
price per share equal to the reporting closing price per share of YRCW common
stock on the Effective Date. The parties shall work in good faith to establish a
structure for a plan or trust to deliver the value of the warrants to the
employees. It is the intent of the parties to optimize the tax structure such
that the Employer receives a tax deduction of the warrant/share compensation
paid to employees under this Section 9 and the IBT has adequate oversight over
the trust or plan. The trust or plan shall not transfer the warrants but may
transfer the shares received upon exercise of the warrants. Employees shall
receive the benefit of the shares received upon exercise of the warrants on a
reasonable pro rata basis to be agreed upon by the parties. For any employee who
resigns, retires, dies or otherwise incurs a termination of employment, whether
voluntary or involuntary, the employee (or his or her estate as applicable)
shall continue to participate in the warrant trust or plan on the basis of the
employee’s savings contributions made through termination. If the Employer
voluntarily terminates operations before the expiration of the current NMFA, the
participating employees will continue to participate in the warrant trust or
plan. If there is a change of control of YRC Worldwide Inc., the warrants shall
accelerate their vesting and the Employees shall continue their participation in
the warrant trust or plan.

10. Access to Employer Financial Records. The Employer shall submit an annual
financial statement in the format of the BTS report to the Subcommittee
established by Section 11, and TNFINC reserves the right on an annual basis to
examine records of the Employer reasonably required to monitor Employer
compliance with this Plan or utilize an independent auditor of its choice to do
the same. Notwithstanding any request to the contrary, given applicable privacy
laws and policies and for the protection of its bargaining and non-bargaining
unit employees alike, the Employer will not share employee specific compensation
information with the Subcommittee, TNFINC, the Union or any auditor other than
the compensation information that Employer is required to publicly provide
pursuant to Securities and Exchange Commission regulation. In the event an
independent auditing firm is utilized by TNFINC, the Employer shall pay such
independent auditor for such annual audit up to a maximum of ten thousand
dollars ($10,000). As a condition of being provided such statements, books and
audit, TNFINC and the Subcommittee (and any accountant or auditor engaged on its
behalf) must agree to maintain the confidentiality of any Employer financial
statements and reports for the protection of the Employer, and to execute a
reasonable confidentiality agreement if requested by the Employer in such form
as the Employer may reasonably require.

11. Subcommittee to Monitor and Maintain Compliance. For purposes of monitoring
and maintaining compliance with the terms of this Plan, the parties will
establish a four person Subcommittee consisting of the Chairman of TNFINC or his
designee, the Co-Chairman of TNFINC or his designee, the Employer’s President or
his designee and another officer of Employer or his designee. The Subcommittee
shall meet quarterly, or more frequently if necessary, to exchange and discuss
pertinent data, including but not limited to relevant payroll and related
information, the reinvestment of capital into the Employer, and any and all
subjects related to the financial operations of the Employer. The Subcommittee’s
decision regarding the interpretation of this Plan

 

- 4 -



--------------------------------------------------------------------------------

shall be final and binding.

12. Work Preservation. The Employer agrees not to establish or buy any new
non-union regular route common carrier freight LTL entity without the prior
approval of the Union. The Employer agrees that it will not use any of the
savings and other economic benefits derived from this Plan to provide capital to
its parent for the purposes of significantly expanding the domestic and Canadian
operations of YRC Logistics or any operations of the company that are not
located in the U.S. or Canada. This Section 12 does not apply to the maintenance
of existing operations or any existing contractual commitments.

13. Termination. The Employer agrees not to terminate the Plan before the
termination date without approval of the Union. However, if the Plan is
terminated with approval of the Union at any time, wage levels will revert or
snap back to the full NMFA on a prospective basis, the warrants issued pursuant
to Section 9 shall terminate and be forfeited and all other provisions of this
Plan shall be null and void on a prospective basis, including (without
limitation) Section 3.

14. Bankruptcy Protection. If the Employer files a Chapter 7 or 11 bankruptcy
petition or is placed in involuntary bankruptcy proceeding, this Plan is
automatically terminated and wages reverted to full NMFA on a prospective basis,
unless the Union agrees in writing to continue the Plan, the warrants issued
pursuant to Section 9 shall terminate and be forfeited and all other provisions
of this Plan shall be null and void on a prospective basis, including (without
limitation) Section 3.

15. Type of Agreement. This Plan shall be applicable to the NMFA and its
supplements, which have been agreed to by the Employer and TNFINC.

16. Fees and Expenses. The Employer shall bear all fees, costs, and expenses of
the IBT (including, without limitation, fees, costs and expenses of financial
advisors or other representatives) incurred in connection with the negotiation
of this Plan in an amount agreed to among the parties.

17. Card Check and Neutrality. Solely as to new non-union regular route common
carrier freight LTL entities that Employer, its parent or holding company or
subsidiaries of the Employer buy or establish on or after the date hereof, the
parties to this Plan agree that, as soon as a Teamster Local Union, shows the
new entity authorization cards signed by the majority of employees in the
bargaining unit, the Local Union will be recognized as the exclusive bargaining
representative for those employees. The Employer or its affiliated companies
will remain neutral if the Local Union seeks to represent unrepresented
employees for such a new entity. Neutrality means that the new entity will not
make statements or take other actions opposing or advocating unionization. The
new entity shall not demean the Union as an organization or its representatives
as individuals. The new entity will inform all managerial employees and
supervisors of their obligation under this neutrality agreement and will take
prompt action to correct any violation of this Section 17. Disputes regarding
the application of this Section 17 shall be resolved on an expedited basis by
the Subcommittee established in Section 11.

18. Representations/Warranties. The effectiveness of the Plan shall be
conditioned

 

- 5 -



--------------------------------------------------------------------------------

upon the delivery from each of the chief executive officer and chief financial
officer of YRCW of a compliance certificate to TNFINC on the Effective Date
containing the following:

To my knowledge, based on due and reasonable inquiry, including a detailed
review of the financial condition of YRC Worldwide Inc., after giving effect to
this Plan, on the date of this certificate, there exists no event or condition
which constitutes an default (as defined in the Credit Agreement dated
August 17, 2007, as amended, among YRC Worldwide Inc., JP Morgan Chase, National
Association, as administrative agent, the lenders a party thereto, the
additional borrows a party thereto) or which upon notice, lapse of time or both
would, unless cured or waived, become or lead to such a default. The foregoing
representation is based solely upon the facts on the date this certificate is
made.

The parties agree that there shall be no cause of action against the officers
who give this certificate or YRCW for punitive or consequential damages as a
result of the inaccuracy of the representation in such certificate, except in
the case of intentional fraud, willful misconduct or gross negligence.

19. Current Ownership. If a Change of Control of Employer (as defined below)
occurs other than through a confirmation of a plan of reorganization in a
Chapter 11 proceeding, this Plan is automatically terminated and wages reverted
to full NMFA on a prospective basis unless the Union agrees in writing to
continue the Plan, the warrants issued pursuant to Section 9 shall terminate and
be forfeited and all other provisions of this Plan shall be null and void on a
prospective basis, including (without limitation) Section 3. For the purposes of
this Section 19, a “Change of Control,” shall be deemed to have taken place if a
third person, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, purchases or otherwise acquires
shares of YRCW after the date of this Agreement that, together with stock held
by such person or group, constitutes more than 50 percent of the total voting
power of the stock of YRCW where the current directors of YRCW (or directors
that they nominate or their nominees nominate) no longer continue to hold more
than 50% of the voting power of the board of directors).

20. Severability. The invalidity or unenforceability of any provision of this
Plan shall not affect the validity or enforceability of any other provisions of
this Plan, which shall remain in full force and effect.

21. Ratification. For the purposes of ratification, YRC Inc. and USF Holland
Inc. shall be treated as one voting unit, and New Penn Motor Express, Inc. shall
be treated as a separate voting unit.

 

- 6 -



--------------------------------------------------------------------------------

In Witness of the foregoing Plan, the parties hereby acknowledge the Plan:

 

YRC Inc., USF Holland, Inc., New Penn Motor Express, Inc., and TMI: By:   /s/
Michael J. Smid Date:   11/25/08 Teamsters National Freight Industry Negotiating
Committee: By:   /s/ C. Thomas Keegel Date:   11/25/08

 

- 7 -